DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Thomas M. Cook, DATE: October 27, 1989
Petitioner,
Docket No. C-106
-v-

DECISION CR 51
The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On February 14, 1989, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care
prograns.! The I.G. told Petitioner that he was being
excluded as a result of his conviction in a Texas court
of a criminal offense relating to the neglect or abuse of
patients in connection with the delivery of a health care
item or service. Petitioner was advised that the
exclusion of individuals convicted of such an offense is
mandated by section 1128(a)(2) of the Social Security
Act. The I.G. further advised Petitioner that the law
required that the minimum period of such an exclusion be
for not less than five years.

Petitioner timely requested a hearing as to the
exclusion, and the case was assigned to me for a hearing
and a decision. The I.G. moved for summary disposition
of the case, and Petitioner opposed the motion. I have
considered the parties' arguments, the undisputed
material facts, and the applicable law and regulations.

1 «state health care program" is defined by section

1128(h) of the Social Security Act to include any State
Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2

I conclude that the exclusions imposed and directed by
the I.G. are mandated by section 1128(a) (2) of the Social
Security Act. Therefore, I am deciding this case in
favor of the I.G.

ISSUE

The issue in this case is whether Petitioner was
convicted of a criminal offense relating to neglect or
abuse of patients in connection with the delivery of a
health care item or service, within the meaning of
section 1128(a)(2) of the Social Security Act.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On February 8, 1988, Petitioner was charged under
Texas law with committing a criminal offense of
intentionally or recklessly engaging in conduct that
caused injury to an elderly individual. I.G. Ex. 1.

2. Petitioner was accused of causing injury to a nursing
home patient. I.G. Ex. 1.

3. Petitioner was an administrator of the nursing home
in which the allegedly injured party resided. I1.G. Ex.
1; P.'s Brief at 2.

2 The parties' exhibits and memoranda will be

referred to as follows:

I.G.'s Exhibit I.G. Exhibit (number)
Brief in Support of Motion I.G.'s Brief at (page)
for Summary Disposition
Response to Government's P.'s Brief at (page)
Motion for Summary
Disposition
Reply Brief to Petitioner's I.G.'s Reply Brief at
Response to Government's (page)
Motion for Summary
Disposition
Petitioner's Supplemental P.'s Supplemental
Brief Brief at (page)
Supplemental Brief in I.G.'s Supplemental
Support of Motion for Brief at (page)

Summary Disposition
4. The incident which led to criminal charges being
filed against Petitioner occurred in the course of
Petitioner's administrative duties and involved a nursing
home patient. I.G. Ex. 1; P.'s Brief at 2-3.

5. On July 13, 1988, Petitioner pleaded guilty ina
Texas court to the criminal offense of reckless conduct.
I.G. Ex. 2.

6. Petitioner's guilty plea was made in lieu of a trial
of the criminal charges against Petitioner. I.G. Ex. 2.

7. The Texas court found Petitioner guilty of reckless
conduct and entered a final judgment against him. I.G.
Ex. 2.

8. Petitioner was convicted of a criminal offense
relating to neglect or abuse of patients in connection
with the delivery of a health care item or service.
Findings 1-6.

9. Petitioner was convicted of a criminal offense within
the meaning of section 1128(a)(2) of the Social Security
Act. Findings 1-7; Social Security Act, section

1128 (a) (2).

10. Petitioner was convicted of a criminal offense as
defined by section 1128(i) of the Social Security Act.
Finding 7; Social Security Act, section 1128(i).

11. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662 (May 13, 1983).

12. On February 14, 1989, the I.G. excluded Petitioner
from participating in the Medicare program and directed
that he be excluded from participating in Medicaid,
pursuant to section 1128(a) (2) of the Social Security
Act.

13. The exclusion imposed and directed against
Petitioner by the I.G. was for five years, the minimum
period required by law for exclusions imposed and
directed pursuant to section 1128(a)(2) of the Social
Security Act. Social Security Act, section

1128 (c) (3) (B).
4

14. The exclusion imposed and directed against
Petitioner by the I.G. is mandated by law. Finding 7;
Social Security Act, sections 1128(a) (2); 1128(c) (3) (B).

ANALYSIS

Petitioner pleaded guilty in a Texas court to the
criminal offense of reckless conduct. The I.G. excluded
Petitioner from participating in Medicare and directed
that Petitioner be excluded from participating in
Medicaid, pursuant to section 1128(a)(2) of the Social
Security Act. This section mandates the exclusion from
participating in Medicare and Medicaid of individuals who
are:

(C)onvicted, under Federal or State law, of a
criminal offense relating to neglect or abuse
of patients in connection with the delivery of
a health care item or service.

Neither party to this case disagrees that Petitioner was
convicted of a criminal offense within the meaning of
section 1128. The undisputed facts establish that
Petitioner entered a guilty plea to a criminal offense,
and the Court accepted Petitioner's plea and entered a
judgment of guilty. The exclusion law defines the term
"convicted of a criminal offense" to include those
circumstances in which a judgment of conviction has been
entered against an individual by a federal, state, or
local court. Social Security Act, section 1128(i) (1).

The statute of which Petitioner was convicted does not
specifically refer to neglect or abuse. Petitioner was
convicted of the offense of reckless conduct. I conclude
that Petitioner was convicted of an offense relating to
"neglect" of another individual, as that term is used in
section 1128(a) (2) of the Social Security Act.

The terms "neglect" and "abuse" are not defined in
section 1128(a)(2). In the absence of a definition, they
should be given their common and ordinary meaning.

"Neglect" is defined in Webster's Third New International
Dictionary, 1976 Edition as "1: to give little or no
attention or respect to:. . . 2: to carelessly omit doing
(something that should be done) either altogether or
almost altogether... ." "Abuse" is defined as "4: to
use or treat so as to injure, hurt, or damage; MALTREAT .
- + ." I conclude from these common definitions that
Congress intended the statutory term "neglect" to include
failure by a party to satisfy a duty of care to another
5

person. "Abuse" is intended to include those situations
where a party willfully mistreats another person.

Petitioner was convicted of violating section 22.05 of
the Texas Penal Code, which provides in relevant part
that:

(a) A person commits an offense if he
recklessly engages in conduct that places
another in imminent danger of serious bodily
injury.

I conclude that reckless conduct that places another in
imminent danger of serious bodily harm falls within the
common definition of "neglect." Therefore, a conviction
under section 22.05 of the Texas Penal Code is plainly a
conviction related to "neglect" within the meaning of
section 1128(a) (2).

Thus, Petitioner's guilty plea and the statute under
which Petitioner was convicted establish that he was
convicted of an offense relating to neglect of another.
However, it is not clear from Petitioner's guilty plea or
from the statute under which Petitioner was convicted
whether the offense related to patient neglect or abuse

connection wi t eliv £ 2. i
service. That raises the issue of whether there is
relevant evidence concerning the facts upon which
Petitioner's conviction was predicated to determine if
Petitioner was convicted of an offense related to patient
neglect or abuse. [I conclude that it is consistent with
Congressional intent to admit limited evidence to
establish whether the individual who was the subject of
the offense for which Petitioner was convicted is a
"patient," and to determine whether the incident which
led to Petitioner's conviction was "in connection with
the delivery of a health care item or service."

A primary purpose of the exclusion law is to provide a
remedy to protect Medicare beneficiaries and Medicaid
recipients from individuals who have demonstrated by
their actions that they are not trustworthy to render
services. The purpose is not to create additional
penalties for state criminal convictions, but, rather, to
protect federal programs and recipients and beneficiaries
of those programs. Congress made a legislative
determination that parties convicted of criminal offenses
relating to neglect or abuse of patients in connection
with the delivery of a health care item or service were
untrustworthy, and it mandated the exclusion of such
parties.

6

Congress could have conditioned imposition of the
exclusion remedy on conviction of criminal offenses
consisting of patient neglect or abuse. Had it used the
term "of" instead of the term "relating to" in section
1128(a) (2), that intent would have been apparent.
However, Congress plainly intended that the exclusion
apply to a broader array of circumstances. It mandated
that the Secretary exclude parties who are convicted of
criminal offenses "relating to" patient neglect or abuse
in connection with the delivery of a health care item or
service.

It is consistent with Congressional intent to admit
evidence which explains the circumstances of the offense
of which a party is convicted. In this case, the only
extrinsic evidence that is necessary to establish whether
Petitioner was convicted of an offense within the meaning
of section 1128(a)(2) is evidence establishing the
identity of the person Petitioner was convicted of
endangering and Petitioner's relationship to that
individual.

The undisputed material facts of this case establish that
Petitioner was a nursing home administrator, that the
incident that resulted in Petitioner's guilty plea
occurred in the course of Petitioner's administrative
duties, and that the incident involved a nursing home
patient. Findings 2-4. These undisputed facts therefore
establish all that is necessary to conclude that
Petitioner was convicted of a criminal offense relating
to neglect of a patient in connection with the delivery
of a health care item or service, satisfying the
requirements of section 1128(a)(2). Therefore, I
conclude that the I.G. was required to impose and direct
an exclusion against Petitioner pursuant to section
1128(a)(2) of the Social Security Act.

3 This is not to suggest that evidence should be

admitted to establish whether Petitioner is guilty of the
offense to which he pleaded. The event which triggers
the Secretary's duty to impose and direct exclusions is
an individual's conviction of an offense related to
patient neglect or abuse. The term "conviction" is
defined in section 1128(i) to include circumstances where
parties enter guilty pleas, even if they do not admit
guilt or the court makes no finding of guilt. See Carlos
E. Zamora, M.D. v. The Inspector Genera], Civil Remedies
Docket No. C-74 (1989), appeal docketed, DAB No. 89-100,
Decision No. 1104 (1989).
7
CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s exclusion was mandated by law.
Therefore, I am entering a decision in favor of the I.G.
in this case. The five-year exclusion imposed and
directed against Petitioner is sustained.

/s/

Steven T. Kessel
Administrative Law Judge
